 

Exhibit 10.3

 



License and option AGREEMENT

 

THIS AGREEMENT is made effective as of the 29th day of May, 2015.

 

AMONG:

AQUA POWER SYSTEMS INC., a State of Nevada corporation having its executive
offices at 1107 Town Creek Road, Eden, North Carolina, USA 27288,

 

(the “Licensee”)

 

AND:

AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, a corporation in Japan with an office
at 2-7-17 Omorihoncho, Tokyo, Ota-ku, Japan, 143-0011,

 

(the “Licensor”)

 

AND:

TADASHI ISHIKAWA, with an address at 2-7-17 Omorihoncho, Tokyo, Ota-ku, Japan,
143-0011.

 

(the “Shareholder”)

 



WHEREAS:

 

A.the Licensor has the right to license the use of the Intellectual Property
(defined below) and wishes to permit Licensee to use the Intellectual Property
on and subject to the terms of this Agreement (the “License”);

 

B.the Shareholder is the legal and beneficial owner of 9,890 shares of the
Licensor (representing all of the issued and outstanding common shares of the
Licensor);

 

C.the Shareholder and the Licensor have agreed to grant to the Licensee an
option to purchase the Shares from the Shareholder on the terms and conditions
set forth in this Agreement.

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

1.DEFINITIONS

 

1.1Definitions. The following terms have the following meanings, unless the
context indicates otherwise:

 

(a)“Agreement” shall mean this Agreement, and all the exhibits, schedules and
other documents attached to or referred to in this Agreement, and all amendments
and supplements, if any, to this Agreement;

 



 

- 2 -

 

(b)“Closing” shall mean the exercise of the Option, in accordance with Sections
5.2 and 5.3 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 

(c)“Closing Date” shall mean the date the Option is exercised by Licensee in
writing and in accordance with Section 13.6 hereof following the satisfaction or
waiver by Licensee and Licensor of the conditions precedent set out in Sections
8.1 and 8.2, respectively hereof;

 

(d)“Closing Documents” shall mean the papers, instruments and documents required
to be executed and delivered at the Closing pursuant to this Agreement;

 

(e)“Debt of Licensor” shall mean the aggregate of about USD$2,032,703 debt plus
interest owed by Licensor to the holders of the debt (excluding any debt owed to
Dial Services, Co., Ltd. and an aggregate of $150,000 owed to an arm’s length
third party) and costs of Licensor associated with the License, grant of the
Option and the exercise of the Option (the “Transactions”) that is convertible
into common shares of Licensee at a deemed price of $0.20 per common share of
Licensee and the debt owed by the Licensor to the parties;

 

(f)“Exercise Date” shall mean the date that the Purchase Price is paid to the
Shareholder;

 

(g)“Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended;

 

(h)“Intellectual Property” shall mean all rights and title under software,
copyright, and the Trade Marks, and all trade-names, designs, Technical
Know-How, Patents and other intellectual property rights of any kind throughout
the world, whether registered or not, owned or controlled by the Licensor
relating to the Technology and to all work product of the Technology, and all
physical embodiments thereof, which include, but is not limited to, the items in
Schedule 5 attached hereto;

 

(i)“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 

(j)“Licensor Accounting Date” shall mean the date being that of the end of the
most recent financial quarter of Licensor relative to the effective date of this
Agreement;

 

(k)“Licensor Financial Statements” shall mean the audited balance sheet of
Licensor dated as of the most recent fiscal year end of Licensor, together with
related statements of income, cash flows, and changes in shareholder’s equity
for the most recent fiscal year end of Licensor and the unaudited balance sheet
of Licensor dated as of the Licensor Accounting Date, together with related
statements of income, cash flows, and changes in shareholder’s equity for the
interim period ended on the Licensor Accounting Date relative to the effective
date of this Agreement;

 

(l)“Option Expiry Date” means the earlier of:

 

(i)May 29, 2025;

 



 

- 3 -

 

(ii)an order of the court of competent jurisdiction; or

 

(iii)a written agreement between all parties.

 

(m)“Patents” shall mean all rights under any present or future patents and/or
patent applications throughout the world, and shall include, but not limited to:

 

(i)any divisional, re-examination or renewal based on the said patents and /or
patent applications, any patents which may issue on, from or as a result of any
of the foregoing and any reissue of said patents,

 

(ii)the sole and exclusive right to file, prosecute, maintain, and defend any of
the foregoing, whether in the name of the Licensor or otherwise; and

 

(iii)all legal and beneficial rights, titles and interests to the items in
Schedule 5 attached hereto;

 

(n)“Products” shall mean the various items described in Schedule 9 attached
hereto and all physical embodiments manufactured utilizing the Patents;

 

(o)“Purchase Price” shall have the meaning defined in Section 5.2 hereof;

 

(p)“Quarter” shall mean each successive period of three months during the Term
ending on March 31, June 30, September 30 and December 31, save for the period
immediately prior to the date of termination of this Agreement which may be
shorter than three months and “Quarterly” shall be construed accordingly;

 

(q)“Royalty” shall have the meaning defined in Section 4.3 hereof;

 

(r)“Royalty Calculation” shall mean ten percent (10%) of Net Sales;

 

(s)“SEC” shall mean the Securities and Exchange Commission;

 

(t)“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

 

(u)“Shares” shall mean an aggregate of 9,890 shares registered to and legally
and beneficially owned by the Shareholder representing all of the issued and
outstanding shares of the Licensor;

 

(v)“Taxes” shall include international, federal, state, provincial and local
income taxes, capital gains tax, value-added taxes, franchise, personal property
and real property taxes, levies, assessments, tariffs, duties (including any
customs duty), business license or other fees, sales, use and any other taxes
relating to the assets of the designated party or the business of the designated
party for all periods up to and including the Closing Date, together with any
related charge or amount, including interest, fines, penalties and additions to
tax, if any, arising out of tax assessments;

 

(w)“Technical Know-How” shall mean all published or unpublished research,
development information, technical data, designs, formulas, prototypes, samples,
plans, specifications, methods, processes, systems, trade secrets, empirical
data, computer programs and any other information or documentation related to
the Patents, whether patentable or unpatentable, and whether in written, machine
readable, oral form or drawing, and which exists at the effective date of this
Agreement;

 



 

- 4 -

 

(x)“Trade Marks” shall mean the trade mark(s) as set out in Schedule 5 attached
hereto and any reference to the Trade Marks shall include a reference to any or
all of them whether registered or unregistered as applicable; and

 

(y)“Technology” shall mean the proprietary technology for the manufacture and
sale of the Products relating to the creation of fuel cells owned or controlled
by the Licensor and employed by the Licensor in its primary business, and
includes, without limitation, all developments, improvements, and derivative
works based upon or incorporating the Technology, all work product created by
the Licensor.

 

1.2Schedules. The following schedules are attached to and form part of this
Agreement:

 

  Schedule 1 – Shareholders  of Licensor   Schedule 2 – Directors and Officers
of Licensor   Schedule 3 – Directors and Officers of Licensee   Schedule 4 –
Licensor Material Leases, Subleases, Claims, Capital Expenditures, Taxes and
Other Property Interests   Schedule 5 – Licensor Intellectual Property &
Trademarks   Schedule 6 – Licensor Material Contracts   Schedule 7 – Licensor
Employment Agreements and Arrangements   Schedule 8 – Licensor Subsidiaries  
Schedule 9 – Products

 

1.3Currency. All references to currency referred to in this Agreement are in
United States Dollars (US$), unless expressly stated otherwise.

 

2.GRANT OF LICENsE

 

2.1The License. Licensor grants to Licensee, subject to the provisions set out
in this Agreement:

 

(a)the exclusive right to employ, promote, distribute, and commercially utilize
and profit from the Intellectual Property throughout the world; and

 

(b)the exclusive right to manufacture and sell the Products throughout the
world.

 

(the “License”)

 

2.2Licensor’s Rights. Without limiting the foregoing, Licensor specifically
reserves and shall have the sole right to manufacture, distribute, sell or
otherwise use, the Intellectual Property and the Products on or in connection
with products identical or similar to the Products, during the Term without
obligation to Licensee but does not include the right to license further or
authorize other third parties to so use the Intellectual Property.

 

2.3Assignability. The License shall be assignable by the holder thereof at the
sole discretion of the Licensee.

 

2.4Sublicense. The Licensee shall able sublicense the Licensee to any third
party without the prior consent and approval of the Licensor and without
compensation to the Licensor.

 



 

- 5 -

 

3.DURATION OF THE LICENSE

 

3.1Duration of the License. The License shall be valid as of the date of this
Agreement and shall continue until May 29, 2025 (subject to earlier termination
as provided under this Agreement) (the “Term”).

 

4.FINANCIAL PROVISIONS

 

4.1In consideration of the License granted under Section 2 of this Agreement,
Licensee shall pay the Royalty to Licensor.

 

4.2The Royalty shall be paid Quarterly and shall be the Royalty Calculation for
such Quarter (the “Royalty”).

 

4.3Payment of the Royalty. All payments due under this Agreement pursuant to
Section 4.1 and 4.2 of this Agreement shall be received in Licensor’s bank
account no later than twenty-five (25) days after the end of each Quarter unless
otherwise specified.

 

4.4Subject to the terms of this Agreement and the Licensor’s entitlement to a
tax credit of any amount deducted by way of withholding tax or charge, Licensee
may deduct any withholding tax or charge, required to be deducted from any
payment to the Licensor under the laws of any applicable countries. In the event
that the Licensor is not entitled to a tax credit for any amount deducted by way
of withholding tax or charge, the Licensee shall increase the relevant payment
to result in the payment made after deduction of the withholding tax or charge
being equal to that which would have been paid had there been no withholding tax
or charge. The Licensee shall as soon as practicably possible provide the
Licensor with any relevant certificate of tax deduction and other information
reasonably requested by Licensor regarding such withholding. The parties agree
to take advantage of any double taxation treaties which may be available to
them, in particular the Licensee agrees that at the date of this Agreement it
shall obtain and complete the relevant forms to receive authorization from the
relevant tax authorities to make payment under the rate applicable for the
application of double taxation rather than the applicable local rate. If
withholding certificates are not provided within three months of the date on
which they are usually made available to the Licensor in that particular
country, then the Licensee shall not be entitled to a tax credit under this
Section.

 

4.5If the Licensee fails to pay in full any sums due to the Licensor under this
Agreement on the due date for payment, then without prejudice to any other right
or remedy which may be available to the Licensor under this Agreement or
otherwise, the Licensor shall be entitled to recover from the Licensee any and
all reasonable and properly incurred costs and expenses (including legal fees)
incurred by Licensor in collecting the amount unpaid.

 

4.6Immediately upon the termination of this Agreement for whatever reason (and
without prejudice to any other rights or remedies available to the Licensor
under this Agreement or otherwise) all sums due to Licensor shall become payable
immediately.

 

4.7In the event of a delay of any payment due to Licensor which has the effect
that when such payment is eventually paid, the Licensor receives less than
Licensor would have done had the payment been made on time, such as, for
example, a result of an exchange rate movement, the Licensee shall be
responsible for the shortfall which shall be immediately due and payable on
notice from the Licensor.

 

4.8Any amount payable under this Agreement is exclusive of any value added (or
like) tax which may be payable.

 



 

- 6 -

 

4.9The Licensee shall, every six months as instructed by Licensor, complete the
Royalty forecast form in the format required by the Licensor from time to time,
providing a copy of the completed form to Licensor on each occasion.

 

5.THE OPTION FOR THE PURCHASE of Shares

 

5.1Option to Purchase Shares. Subject to the terms and conditions of this
Agreement, for good and valuable consideration, the receipt of which is
acknowledged by the Shareholder, the Licensor and the Shareholder (collectively,
the “Optionor”) grants to the Licensee the sole and exclusive option,
irrevocable within the time limited herein, for exercise by the Licensee to
purchase the Shares free and clear of all liens, charges and encumbrances as
applicable (the “Option”).

 

5.2Purchase Price. The purchase price for the Shares (the “Purchase Price”)
shall consist of the following:

 

(a)the Licensee shall complete financing consisting of debt and/or equity of not
less than an aggregate of $250,000, $50,000 on or before Friday June 5, 2015,
and $100,000 on or before Friday June 12, 2015, and $100,000 on or before Friday
June 19, 2015or such later date as mutually agreed upon by the parties.

 

(b)the Licensee issuing to the Shareholder 3,806,559 common shares of Licensee
at a price of $0.20 per common share being an aggregate of $761,311.61 on or
before July 15, 2015.

 

5.3Exercise of Option. The Licensee may exercise the Option at any time until
5:00 pm on the Option Expiry Date by delivering to the Optionor written notice
of the exercise of the Option. If the Option is exercised as set forth in this
Section 5.3, this Agreement will become a binding agreement for the purchase the
Shares which will be completed upon the terms and conditions contained in this
Agreement on the Exercise Date.

 

5.4Non-exercise of Option. If the Option is not exercised within the time and in
the manner set forth in Section 5.3, then the Option shall be cancelled and of
no further effect and any forwarded whole or part of the Purchase Price shall be
returned to the Licensee.

 

5.5Termination of the License on Exercise of the Option. Upon exercise of the
Option by the Licensee, the Licensee and the Optionor agree to terminate the
License pursuant to the terms of this Agreement.

 

6.REPRESENTATIONS AND WARRANTIES OF Licensor AND THE SHAREHOLDER

 

Licensor and the Shareholder, jointly and severally, represent and warrant to
Licensee, and acknowledge that Licensee is relying upon such representations and
warranties, in connection with the execution, delivery and performance of this
Agreement, notwithstanding any investigation made by or on behalf of Licensee,
as follows:

 

6.1Organization and Good Standing. Licensor is a corporation duly organized,
validly existing and in good standing under the laws of the country of Japan and
has the requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Licensor is duly qualified to do business
and is in good standing as a corporation in each of the jurisdictions in which
Licensor owns property, leases property, does business, or is otherwise required
to do so, where the failure to be so qualified would have a material adverse
effect on the business of Licensor taken as a whole.

 



 

- 7 -

 

6.2Authority. Licensor has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Licensor Documents”) to be signed by Licensor and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Licensor
Documents by Licensor and the consummation of the transactions contemplated
hereby have been duly authorized by Licensor’s board of directors. No other
corporate or shareholder proceedings on the part of Licensor is necessary to
authorize such documents or to consummate the transactions contemplated hereby.
This Agreement has been, and the other Licensor Documents when executed and
delivered by Licensor as contemplated by this Agreement will be, duly executed
and delivered by Licensor and this Agreement is, and the other Licensor
Documents when executed and delivered by Licensor as contemplated hereby will
be, valid and binding obligations of Licensor enforceable in accordance with
their respective terms except:

 

(a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)as limited by public policy.

 

6.3Capitalization of Licensor. The entire authorized capital stock and other
equity securities of Licensor consists of 50,000 common shares (the “Licensor
Common Stock”) and no preference shares. As of the date of this Agreement, there
are 9,890 shares of Licensor Common Stock issued and outstanding. All of the
issued and outstanding shares of Licensor Common Stock have been duly
authorized, are validly issued, were not issued in violation of, or subject to,
any pre-emptive rights and are fully paid and non-assessable, the whole in full
compliance with the laws of Japan. There are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating Licensor to issue any additional common shares of Licensor Common
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Licensor any common shares of
Licensor Common Stock. There are no agreements purporting to restrict the
transfer of the Licensor Common Stock, no voting agreements, shareholders’
agreements, voting trusts, or other arrangements restricting or affecting the
voting of the Licensor Common Stock.

 

6.4Title and Authority of Shareholder. The Shareholder is and will be as of the
Closing, the registered and beneficial owner of and will have good and
marketable title to all of the Licensor Common Stock held by him and will hold
such free and clear of all liens, charges and encumbrances whatsoever; and such
Licensor Common Stock held by the Shareholder have been duly and validly issued
and are outstanding as fully paid and non-assessable common shares in the
capital stock of Licensor. The Shareholder has due and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the registered, legal and beneficial title and ownership
of the Licensor Common Stock held by it.

 

6.5Shareholders of Licensor Common Stock. Schedule 1 attached hereto contains a
true and complete list of the holders of all issued and outstanding shares of
the Common Stock of the Licensor as of the date of this Agreement.

 



 

- 8 -

 

6.6Directors and Officers of Licensor. The duly elected or appointed directors
and the duly appointed officers of Licensor are as set out in Schedule 2
attached hereto.

 

6.7Corporate Records of Licensor. The corporate records of Licensor, as required
to be maintained by it pursuant to all applicable laws, are accurate, complete
and current in all material respects, and the minute book of Licensor is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Licensor.

 

6.8Non-Contravention. Neither the execution, delivery or performance of this
Agreement, nor the consummation of the Transactions or any of the transactions
contemplated in this Agreement, will:

 

(a)conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Licensor or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Licensor or any of its subsidiaries, or any of their respective material
property or assets;

 

(b)violate any provision of the constating documents of Licensor, any of its
subsidiaries or any applicable laws; or

 

(c)violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Licensor, any of
its subsidiaries or any of their respective material property or assets.

 

6.9Actions and Proceedings. To the best knowledge of Licensor, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Licensor, any of its
subsidiaries or which involves any of the business, or the properties or assets
of Licensor or any of its subsidiaries that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of Licensor and its subsidiaries
taken as a whole (a “Licensor Material Adverse Effect”). There is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have such a Licensor Material
Adverse Effect.

 

6.10Compliance.

 

(a)To the best knowledge of Licensor, Licensor and each of its subsidiaries is
in compliance with, is not in default or violation in any material respect
under, and has not been charged with or received any notice at any time of any
material violation of any statute, law, ordinance, regulation, rule, decree or
other applicable regulation to the business or operations of Licensor and its
subsidiaries;

 

(b)To the best knowledge of Licensor, neither Licensor nor any of its
subsidiaries is subject to any judgment, order or decree entered in any lawsuit
or proceeding applicable to its business and operations that would constitute a
Licensor Material Adverse Effect;

 



 

- 9 -

 

(c)Each of Licensor and, if any, its subsidiaries has duly filed all reports and
returns required to be filed by it with governmental authorities and has
obtained all governmental permits and other governmental consents, except as may
be required after the execution of this Agreement. All of such permits and
consents are in full force and effect, and no proceedings for the suspension or
cancellation of any of them, and no investigation relating to any of them, is
pending or to the best knowledge of Licensor, threatened, and none of them will
be adversely affected by the consummation of the Transactions or any of the
transactions contemplated in this Agreement; and

 

(d)Each of Licensor and, if any, its subsidiaries has operated in material
compliance with all laws, rules, statutes, ordinances, orders and regulations
applicable to its business. Neither Licensor nor any of its subsidiaries has
received any notice of any violation thereof, nor is Licensor aware of any valid
basis therefore.

 

6.11Filings, Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent, or approval of any public or
governmental body or authority or other person or entity is necessary for the
consummation by Licensor or any of its subsidiaries of the Transactions or any
of the transactions contemplated in this Agreement contemplated by this
Agreement or to enable Licensee to continue to conduct Licensor’s business after
the Closing Date in a manner which is consistent with that in which the business
is presently conducted.

 

6.12Absence of Undisclosed Liabilities. Notwithstanding the Debt of Licensor,
neither Licensor nor any of its subsidiaries has any material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise that exceed $5,000, which:

 

(a)will not be set forth in the Licensor Financial Statements;

 

(b)did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Licensee; or

 

(c)have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business since the date of the last Licensor Financial Statements.

 

6.13Tax Matters.

 

(a)As of the date hereof:

 

(i)each of Licensor and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Licensor or its subsidiaries, and

 

(ii)all such returns are true and correct in all material respects;

 

(b)each of Licensor and its subsidiaries has paid all Taxes that have become or
are due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Licensor Material Adverse Effect;

 



 

- 10 -

 

(c)neither Licensor nor any of its subsidiaries is presently under or has
received notice of, any contemplated investigation or audit by regulatory or
governmental agency of body or any foreign or state taxing authority concerning
any fiscal year or period ended prior to the date hereof;

 

(d)all Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

 

(e)to the best knowledge of Licensor, the Licensor Financial Statements will
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Licensor or its subsidiaries for the accounting period ended on the
Licensor Accounting Date or for any prior period in respect of any transaction,
event or omission occurring, or any profit earned, on or prior to the Licensor
Accounting Date or for any profit earned by Licensor on or prior to the Licensor
Accounting Date or for which Licensor is accountable up to such date and all
contingent Liabilities for Taxes have been provided for or disclosed in the
Licensor Financial Statements.

 

6.14Absence of Changes. Since the Licensor Accounting Date, neither the Licensor
or any of its subsidiaries has:

 

(a)incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 

(b)sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 

(c)created, incurred, assumed or guaranteed any indebtedness for money borrowed,
or mortgaged, pledged or subjected any of the material assets or properties of
Licensor or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 

(d)made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

(e)declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f)suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g)suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 



 

- 11 -

 

(h)received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i)made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

 

(j)other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k)entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l)agreed, whether in writing or orally, to do any of the foregoing.

 

6.15Absence of Certain Changes or Events. Since the Licensor Accounting Date,
there will have not been:

 

(a)a Licensor Material Adverse Effect; or

 

(b)any material change by Licensor in its accounting methods, principles or
practices.

 

6.16Subsidiaries. Except as set forth on Schedule 8 attached hereto, Licensor
does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations. Each subsidiary
of Licensor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Each subsidiary of Licensor is duly qualified
to do business and is in good standing as a corporation in each of the
jurisdictions in which Licensor owns property, leases property, does business,
or is otherwise required to do so, where the failure to be so qualified would
have a material adverse effect on the business of Licensor and its subsidiaries
taken as a whole. Licensor owns all of the shares of each subsidiary of Licensor
and there are no outstanding options, warrants, subscriptions, conversion
rights, or other rights, agreements, or commitments obligating any subsidiary of
Licensor to issue any additional common shares of such subsidiary, or any other
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire from any subsidiary of Licensor any shares of such
subsidiary.

 

6.17Personal Property. Each of Licensor and its subsidiaries possesses, and has
good and marketable title of all property necessary for the continued operation
of the business of Licensor and its subsidiaries as presently conducted and as
represented to Licensee. All such property is used in the business of Licensor
and its subsidiaries. All such property is in reasonably good operating
condition (normal wear and tear excepted), and is reasonably fit for the
purposes for which such property is presently used. All material equipment,
furniture, fixtures and other tangible personal property and assets owned or
leased by Licensor and its subsidiaries is owned by Licensor or its subsidiaries
free and clear of all liens, security interests, charges, encumbrances, and
other adverse claims, except as disclosed in Schedule 4 attached hereto.

 



 

- 12 -

 

6.18Intellectual Property

 

(a)Intellectual Property Assets. Licensor and its subsidiaries own or hold an
interest in all intellectual property assets necessary for the operation of the
business of Licensor and its subsidiaries as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:

 

(i)all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 

(ii)all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 

(iii)all copyrights in both published works and unpublished works (collectively,
the “Copyrights”); and

 

(iv)all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints owned, used, or licensed by Licensor and its subsidiaries as
licensee or licensor (collectively, the “Trade Secrets”).

 

(b)Agreements. Schedule 5 attached hereto contains a complete and accurate list
and summary description, including any royalties paid or received by Licensor
and its subsidiaries, of all contracts and agreements relating to the
Intellectual Property Assets to which Licensor and its subsidiaries is a party
or by which Licensor and its subsidiaries is bound, except for any license
implied by the sale of a product and perpetual, paid-up licenses for commonly
available software programs with a value of less than $500 under which Licensor
or its subsidiaries is the licensee. To the best knowledge of Licensor, there
are no outstanding or threatened disputes or disagreements with respect to any
such agreement.

 

(c)Intellectual Property and Know-How Necessary for the Business. Except as set
forth in Schedule 5 attached hereto, Licensor and its subsidiaries is the owner
of all right, title, and interest in and to each of the Intellectual Property
Assets, free and clear of all liens, security interests, charges, encumbrances,
and other adverse claims, and has the right to use without payment to a third
party of all the Intellectual Property Assets. Except as set forth in Schedule 5
attached hereto, all former and current employees and contractors of Licensor
and its subsidiaries have executed written contracts, agreements or other
undertakings with Licensor and its subsidiaries that assign all rights to any
inventions, improvements, discoveries, or information relating to the business
of Licensor and its subsidiaries. No employee, director, officer or shareholder
of Licensor or any of its subsidiaries owns directly or indirectly in whole or
in part, any Intellectual Property Asset which Licensor or any of its
subsidiaries is presently using or which is necessary for the conduct of its
business. To the best knowledge of Licensor, no employee or contractor of
Licensor or its subsidiaries has entered into any contract or agreement that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than Licensor or its
subsidiaries.

 

(d)Patents. Except as set out in Schedule 5 attached hereto, neither Licensor
nor any of its subsidiaries holds any right, title or interest in and to any
Patent and Licensor has not filed any patent application with any third party.
To the best knowledge of Licensor, none of the products manufactured and sold,
nor any process or know-how used, by Licensor or any of its subsidiaries
infringes or is alleged to infringe any patent or other proprietary night of any
other person or entity.

 



 

- 13 -

 

(e)Trademarks. Except as set out in Schedule 5 attached hereto, neither Licensor
nor any of its subsidiaries holds any right, title or interest in and to any
Mark and Licensor has not registered or filed any application to register any
Mark with any third party. To the best knowledge of Licensor, none of the Marks,
if any, used by Licensor or any of its subsidiaries infringes or is alleged to
infringe any trade name, trademark, or service mark of any third party.

 

(f)Copyrights. Schedule 5 attached hereto contains a complete and accurate list
and summary description of all Copyrights. Licensor and its subsidiaries is the
owner of all right, title, and interest in and to each of the Copyrights, free
and clear of all liens, security interests, charges, encumbrances, and other
adverse claims. If applicable, all registered Copyrights are currently in
compliance with formal legal requirements, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date. To the best knowledge of Licensor, no
Copyright is infringed or has been challenged or threatened in any way and none
of the subject matter of any of the Copyrights infringes or is alleged to
infringe any copyright of any third party or is a derivative work based on the
work of a third party. All works encompassed by the Copyrights have been marked
with the proper copyright notice.

 

(g)Trade Secrets. Each of Licensor and its subsidiaries has taken all reasonable
precautions to protect the secrecy, confidentiality, and value of its Trade
Secrets. Each of Licensor and its subsidiaries has good title and an absolute
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and to the best knowledge of Licensor, have not been
used, divulged, or appropriated either for the benefit of any person or entity
or to the detriment of Licensor or any of its subsidiaries. No Trade Secret is
subject to any adverse claim or has been challenged or threatened in any way.

 

6.19Employees and Consultants. All employees and consultants of Licensor and its
subsidiaries have been paid all salaries, wages, income and any other sum due
and owing to them by Licensor or its subsidiaries, as at the end of the most
recent completed pay period, or such amounts have been accrued, as indicated on
the Licensor Financial Statements. Neither Licensor nor any of its subsidiaries
is aware of any labor conflict with any employees that might reasonably be
expected to have a Licensor Material Adverse Effect. To the best knowledge of
Licensor, no employee of Licensor or any of its subsidiaries is in violation of
any term of any employment contract, non-disclosure agreement, non-competition
agreement or any other contract or agreement relating to the relationship of
such employee with Licensor or its subsidiaries or any other nature of the
business conducted or to be conducted by Licensor its subsidiaries.

 

6.20Real Property. Except as set out in Schedule 4 attached hereto, neither
Licensor nor any of its subsidiaries owns any real property. Each of the
material leases, subleases, claims or other real property interests
(collectively, the “Leases”) to which Licensor or any of its subsidiaries is a
party or is bound, as set out in Schedule 4, is legal, valid, binding,
enforceable and in full force and effect in all material respects. All rental
and other payments required to be paid by Licensor and its subsidiaries pursuant
to any such Leases have been duly paid and no event has occurred which, upon the
passing of time, the giving of notice, or both, would constitute a breach or
default by any party under any of the Leases. The Leases will continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing Date. Neither Licensor nor any of its subsidiaries
has assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered
any interest in the Leases or the leasehold property pursuant thereto.

 



 

- 14 -

 

6.21Material Contracts and Transactions. Schedule 6 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which Licensor or any of its subsidiaries is a party
(each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by Licensor or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by Licensor or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transactions or any of the transactions contemplated in this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.

 

6.22Certain Transactions. Neither Licensor nor any of its subsidiaries is a
guarantor or indemnitor of any indebtedness of any third party, including any
person, firm or corporation.

 

6.23No Brokers. Neither Licensor nor any of its subsidiaries has incurred any
independent obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transactions or any of the
transactions contemplated in this Agreement.

 

6.24Completeness of Disclosure. No representation or warranty by Licensor in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Licensee pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

Notwithstanding section 13.1 hereof, the representations and warranties
contained in this Section 6 shall survive the Closing indefinitely.

 

7.REPRESENTATIONS AND WARRANTIES OF Licensee

 

Licensee represents and warrants to Licensor and the Shareholder and
acknowledges that Licensor and the Shareholder are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Licensor or the Shareholder, as follows:

 

7.1Organization and Good Standing. Licensee is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted. Licensee is qualified to do business and is
in good standing as a foreign corporation in each of the jurisdictions in which
it owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Licensee.

 

7.2Authority. Licensee has all requisite corporate power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement (collectively, the “Licensee Documents”) to be signed by Licensee and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Licensee
Documents by Licensee and the consummation by Licensee of the transactions
contemplated hereby have been duly authorized by its board of directors and no
other corporate or shareholder proceedings on the part of Licensee is necessary
to authorize such documents or to consummate the transactions contemplated
hereby. This Agreement has been, and the other Licensee Documents when executed
and delivered by Licensee as contemplated by this Agreement will be, duly
executed and delivered by Licensee and this Agreement is, and the other Licensee
Documents when executed and delivered by Licensee, as contemplated hereby will
be, valid and binding obligations of Licensee enforceable in accordance with
their respective terms, except:

 



 

- 15 -

 

(a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)as limited by public policy.

 

7.3Capitalization of Licensee. The entire authorized capital stock and other
equity securities of Licensee consists of 200,000,000 shares of common stock
with a par value of $0.0001 (the “Licensee Common Stock”) and 10,000,000 shares
of preferred stock with a par value of $0.0001 (the “Licensee Preferred Stock”).
As of the date of this Agreement, there are 161,124,318 shares of Licensee
Common Stock issued and outstanding and no share of Licensee Preferred Stock
outstanding. All of the issued and outstanding shares of Licensee Common Stock
have been duly authorized, are validly issued, were not issued in violation of
any pre-emptive rights and are fully paid and non-assessable, are not subject to
pre-emptive rights and were issued in full compliance with all federal, state,
and local laws, rules and regulations. As of the date of this Agreement and
except as contemplated by this Agreement there are no outstanding options,
warrants, subscriptions, phantom shares, conversion rights, or other rights,
agreements, or commitments obligating Licensee to issue any additional shares of
Licensee Common Stock, or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from Licensee any
shares of Licensee Common Stock. There are no agreements purporting to restrict
the transfer of the Licensee Common Stock, no voting agreements, voting trusts,
or other arrangements restricting or affecting the voting of the Licensee Common
Stock.

 

7.4Directors and Officers of Licensee. The duly elected or appointed directors
and the duly appointed officers of Licensee are as listed on Schedule 3 attached
hereto.

 

7.5Corporate Records of Licensee. The corporate records of Licensee, as required
to be maintained by it pursuant to the laws of the State of Nevada are accurate,
complete and current in all material respects, and the minute book of Licensee
is, in all material respects, correct and contains all material records required
by the law of the State of Nevada in regards to all proceedings, consents,
actions and meetings of the shareholders and the board of directors of Licensee.

 

7.6Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transactions or any of the transactions
contemplated in this Agreement, will:

 

(a)conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Licensee under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Licensee or any of its material property or
assets;

 



 

- 16 -

 

(b)violate any provision of the applicable incorporation or charter documents of
Licensee; or

 

(c)violate any order, writ, injunction, decree, statute, rule, or regulation of
any court or governmental or regulatory authority applicable to Licensee or any
of its material property or assets.

 

7.7Actions and Proceedings. To the best knowledge of Licensee, there is no
claim, charge, arbitration, grievance, action, suit, investigation or proceeding
by or before any court, arbiter, administrative agency or other governmental
authority now pending or, to the best knowledge of Licensee, threatened against
Licensee which involves any of the business, or the properties or assets of
Licensee that, if adversely resolved or determined, would have a material
adverse effect on the business, operations, assets, properties, prospects or
conditions of Licensee taken as a whole (a “Licensee Material Adverse Effect”).
There is no reasonable basis for any claim or action that, based upon the
likelihood of its being asserted and its success if asserted, would have such a
Licensee Material Adverse Effect.

 

7.8Compliance.

 

(a)To the best knowledge of Licensee, Licensee is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Licensee;

 

(b)To the best knowledge of Licensee, Licensee is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Licensee Material Adverse Effect;

 

(c)Licensee has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Licensee, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transactions or any of the transactions
contemplated in this Agreement; and

 

(d)Licensee has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Licensee has not
received any notice of any violation thereof, nor is Licensee aware of any valid
basis therefore.

 

7.9Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Licensee of the Transactions or any of the transactions contemplated in this
Agreement to continue to conduct its business after the Closing Date in a manner
which is consistent with that in which it is presently conducted.

 



 

- 17 -

 

7.10Absence of Undisclosed Liabilities. Licensee has no material Liabilities or
obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

 

(a)did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Licensor; or

 

(b)have not been incurred in amounts and pursuant to practices consistent with
past business practice, in or as a result of the regular and ordinary course of
its business.

 

7.11Tax Matters.

 

(a)As of the date hereof:

 

(i)Licensee has filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to them, and

 

(ii)all such returns are true and correct in all material respects;

 

(b)Licensee has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof;

 

(c)Licensee is not presently under and has not received notice of, any
contemplated investigation or audit by the Internal Revenue Service or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof; and

 

(d)All Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency.

 

7.12Absence of Changes. Except as contemplated in this Agreement or as disclosed
in Licensee’s filings with the SEC (the “Licensee SEC Filings”) , Licensee has
not:

 

(a)incurred any Liabilities, other than Liabilities incurred in the ordinary
course of business consistent with past practice, or discharged or satisfied any
lien or encumbrance, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 

(b)sold, encumbered, assigned or transferred any material fixed assets or
properties;

  

(c)created, incurred, assumed or guaranteed any indebtedness for money borrowed,
or mortgaged, pledged or subjected any of the material assets or properties of
Licensee to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

 

(d)made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 



 

- 18 -

 

(e)declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f)suffered any damage, destruction or loss, whether or not covered by
insurance, that materially and adversely effects its business, operations,
assets, properties or prospects;

 

(g)suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 

(h)received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i)made commitments or agreements for capital expenditures or capital additions
or betterments exceeding in the aggregate $5,000;

 

(j)other than in the ordinary course of business, increased the salaries or
other compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k)entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l)agreed, whether in writing or orally, to do any of the foregoing.

 

7.13Absence of Certain Changes or Events. Except as disclosed herein or in the
Licensee SEC Filings, there has not been:

 

(a)a Licensee Material Adverse Effect; or

 

(b)any material change by Licensee in its accounting methods, principles or
practices.

 

7.14Subsidiaries. Except as disclosed in this Agreement, Licensee does not have
any subsidiaries or agreements of any nature to acquire any subsidiary or to
acquire or lease any other business operations.

 

7.15Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Licensee.

 

7.16Employees and Consultants. Except as disclosed in the Licensee SEC Filings,
Licensee does not have any employees or consultants.

 

7.17Material Contracts and Transactions. Other than as expressly contemplated by
this Agreement or as disclosed in the Licensee SEC Filings, there are no
material contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Licensee is a party except as
disclosed in writing to Licensor.

 



 

- 19 -

 

7.18No Brokers. Licensee has not incurred any obligation or liability to any
party for any brokerage fees, agent’s commissions, or finder’s fees in
connection with the Transactions or any of the transactions contemplated in this
Agreement.

 

7.19Completeness of Disclosure. No representation or warranty by Licensee in
this Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Licensor pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

8.CLOSING CONDITIONS of the Option

 

8.1Conditions Precedent to Closing by Licensee. The obligation of Licensee to
consummate the Transactions or any of the transactions contemplated in this
Agreement is subject to the satisfaction or written waiver of the conditions set
forth below by a date mutually agreed upon by the parties hereto in writing and
in accordance with Section 13.6 of this Agreement. The Closing of the
Transactions contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Licensee and may be waived by Licensee in its sole discretion.

 

(a)Representations and Warranties. The representations and warranties of
Licensor and the Shareholder set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Licensor will have delivered to Licensee a certificate
dated as of the Closing Date, to the effect that the representations and
warranties made by Licensor in this Agreement are true and correct.

 

(b)Performance. All of the covenants and obligations that Licensor and the
Shareholder are required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been performed and complied with in all
material respects.

 

(c)Transaction Documents. This Agreement, the Licensor Documents, the Licensor
Financial Statements and all other documents necessary or reasonably required to
consummate the Transactions or any of the transactions contemplated in this
Agreement, all in form and substance reasonably satisfactory to Licensee, will
have been executed and delivered to Licensee.

 

(d)Third Party Consents. Licensee will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Licensee.

 

(e)No Liabilities. The Licensor Financial Statements will be free of any
material liabilities as of the Licensor Accounting Date, other than as expressly
consented to by Licensee in writing.

 

(f)Employment Agreements. Licensee will have received from Licensor copies of
all agreements or arrangements that evidence the employment of all of the hourly
and salaried employees of Licensor as set out on Schedule 7 attached hereto,
which constitute all of the employees reasonably necessary to operate the
business of Licensor substantially as presently operated.

 



 

- 20 -

 

(g)No Material Adverse Change. No Licensor Material Adverse Effect will have
occurred since the date of this Agreement.

 

(h)No Action. No suit, action, or proceeding will be pending or threatened which
would:

 

(i)prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

(ii)cause the Transactions or any of the transactions contemplated in this
Agreement to be rescinded following consummation.

 

(i)Outstanding Shares. Licensor will have no more than 9,890 shares of Licensor
Common Stock issued and outstanding on the Exercise Date.

 

(j)Ownership of the Shares. Immediately prior to the Closing, the Licensor will
be the legal and beneficial owner of the Shares and have all rights to sell,
assign or transfer the Shares to Licensee pursuant to this Agreement.

 

(k)Ownership of the Shareholder Shares. Immediately prior to the Shareholder
transferring the Shareholder Shares to Licensee pursuant to this Agreement, the
Shareholder will be the legal and beneficial owner of the Shareholder Shares and
have all rights to sell, assign or transfer the Shareholder Shares to Licensee
pursuant to this Agreement.

 

(l)Cancellation of Common Shares of Licensee. The Shareholder will cancel an
aggregate of 110,863,935 common shares of Licensee registered to and
beneficially owned by the Shareholder on the Closing Date.

 

(m)Due Diligence Review of Financial Statements. Licensee and its accountants
will be reasonably satisfied with their due diligence investigation and review
of the Licensor Financial Statements.

 

(n)Due Diligence Generally. Licensee and its solicitors will be reasonably
satisfied with their due diligence investigation of Licensor that is reasonable
and customary in a transaction of a similar nature to that contemplated by the
Transactions or any of the transactions contemplated in this Agreement,
including:

 

(i)materials, documents and information in the possession and control of
Licensor and the Shareholder which are reasonably germane to the Transactions or
any of the transactions contemplated in this Agreement;

 

(ii)a physical inspection of the assets of Licensor by Licensee or its
representatives; and

 

(iii)title to the material assets of Licensor.

 

8.2Conditions Precedent to Closing by Licensor. The obligation of Licensor and
the Shareholder to consummate the Transactions or any of the transactions
contemplated in this Agreement is subject to the satisfaction or written waiver
of the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 13.6 of this Agreement. The
Closing of the Transactions will be deemed to mean a waiver of all conditions to
Closing. These conditions precedent are for the benefit of Licensor and the
Shareholder and may be waived by Licensor and the Shareholder in their
discretion.

 



 

- 21 -

 

(a)Representations and Warranties. The representations and warranties of
Licensee set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date
and Licensee will have delivered to Licensor a certificate dated the Closing
Date, to the effect that the representations and warranties made by Licensee in
this Agreement are true and correct.

 

(b)Performance. All of the covenants and obligations that Licensee are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects.
Licensee must have delivered each of the documents required to be delivered by
it pursuant to this Agreement.

 

(c)Transaction Documents. This Agreement, the Licensee Documents and all other
documents necessary or reasonably required to consummate the Transactions or any
of the transactions contemplated in this Agreement, all in form and substance
reasonably satisfactory to Licensor, will have been executed and delivered by
Licensee.

 

(d)No Material Adverse Change. No Licensee Material Adverse Effect will have
occurred since the date of this Agreement.

 

(e)No Action. No suit, action, or proceeding will be pending or threatened
before any governmental or regulatory authority wherein an unfavorable judgment,
order, decree, stipulation, injunction or charge would:

 

(i)prevent the consummation of any of the transactions contemplated by this
Agreement; or

 

(ii)cause the Transactions or any of the transactions contemplated in this
Agreement to be rescinded following consummation.

 

(f)Due Diligence Generally. Licensor will be reasonably satisfied with their due
diligence investigation of Licensee that is reasonable and customary in a
transaction of a similar nature to that contemplated by the Transactions or any
of the transactions contemplated in this Agreement.

 

9.ADDITIONAL COVENANTS OF THE PARTIES

 

9.1Financings. Licensee shall complete financings consisting of debt and/or
equity of not less than an aggregate of $100,000 on or before June 30, 2015,
$100,000 on or before July 31, 2015, $100,000 on or before August 31, 2015 and
$100,000 on or before September 30, 2015 (post-Closing of the Transactions).

 

9.2Notification of Financial Liabilities. Licensor and Licensee will immediately
notify the other in accordance with Section 13.6 hereof, if either party
receives any advice or notification from its independent certified public
accounts that the other party has used any improper accounting practice that
would have the effect of not reflecting or incorrectly reflecting in the books,
records, and accounts of such party, any properties, assets, Liabilities,
revenues, or expenses. Notwithstanding any statement to the contrary in this
Agreement, this covenant will survive Closing and continue in full force and
effect.

 



 

- 22 -

 

9.3Access and Investigation. Between the date of this Agreement and the Closing
Date, Licensor, on the one hand, and Licensee, on the other hand, will, and will
cause each of their respective representatives to:

 

(a)afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

 

(b)furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

 

(c)furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

 

9.4Confidentiality. All information regarding the business of Licensor
including, without limitation, financial information that Licensor provides to
Licensee during Licensee’s due diligence investigation of Licensor will be kept
in strict confidence by Licensee and will not be used (except in connection with
due diligence), dealt with, exploited or commercialized by Licensee or disclosed
to any third party (other than Licensee’s professional accounting and legal
advisors) without the prior written consent of Licensor. If the Transactions or
any of the transactions contemplated in this Agreement does not proceed for any
reason, then upon receipt of a written request from Licensor, Licensee will
immediately return to Licensor (or as directed by Licensor) any information
received regarding Licensor’s business. Likewise, all information regarding the
business of Licensee including, without limitation, financial information that
Licensee provides to Licensor during its due diligence investigation of Licensee
will be kept in strict confidence by Licensor and will not be used (except in
connection with due diligence), dealt with, exploited or commercialized by
Licensor or disclosed to any third party (other than Licensor’s professional
accounting and legal advisors) without Licensee’s prior written consent. If the
Transactions or any of the transactions contemplated in this Agreement does not
proceed for any reason, then upon receipt of a written request from Licensee,
Licensor will immediately return to Licensee (or as directed by Licensee) any
information received regarding Licensee’s business.

 

9.5Notification. Between the date of this Agreement and the Closing Date, each
of the parties to this Agreement will promptly notify the other parties in
writing if it becomes aware of any fact or condition that causes or constitutes
a material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 



 

- 23 -

 

9.6Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to the terms of this Agreement, the Shareholder, Licensor and Licensee
will not, directly or indirectly, solicit, initiate, entertain or accept any
inquiries or proposals from, discuss or negotiate with, provide any non-public
information to, or consider the merits of any unsolicited inquiries or proposals
from, any person or entity relating to any transaction involving the sale of the
business or assets (other than in the ordinary course of business), or any of
the capital stock of Licensor or Licensee, as applicable, or any merger,
consolidation, business combination, or similar transaction other than as
contemplated by this Agreement.

 

9.7Conduct of Licensor and Licensee Business Prior to Closing. From the date of
this Agreement to the Closing Date, and except to the extent that Licensee
otherwise consents in writing, Licensor will operate its business substantially
as presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Licensor otherwise consents in
writing, Licensee will operate its business substantially as presently operated
and only in the ordinary course and in compliance with all applicable laws, and
use its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

 

9.8Certain Acts Prohibited – Licensor. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Licensor will not, without the prior
written consent of Licensee:

 

(a)amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

 

(b)incur any liability or obligation other than in the ordinary course of
business or encumber or permit the encumbrance of any properties or assets of
Licensor except in the ordinary course of business;

 

(c)dispose of or contract to dispose of any Licensor property or assets,
including the Intellectual Property Assets, except in the ordinary course of
business consistent with past practice;

 

(d)issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Licensor Common Stock, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible securities;

 

(e)

 

(i)declare, set aside or pay any dividends on, or make any other distributions
in respect of the Licensor Common Stock, or

 

(ii)split, combine or reclassify any Licensor Common Stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Licensor Common Stock; or

 



 

- 24 -

 

(f)materially increase benefits or compensation expenses of Licensor, other than
as contemplated by the terms of any employment agreement in existence on the
date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 

9.9Certain Acts Prohibited - Licensee. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Licensee
will not, without the prior written consent of Licensor:

 

(a)incur any liability or obligation or encumber or permit the encumbrance of
any properties or assets of Licensee except in the ordinary course of business
consistent with past practice;

 

(b)dispose of or contract to dispose of any Licensee property or assets except
in the ordinary course of business consistent with past practice;

 

(c)declare, set aside or pay any dividends on, or make any other distributions
in respect of the Licensee Common Stock; or

 

(d)materially increase benefits or compensation expenses of Licensee, increase
the cash compensation of any director, executive officer or other key employee
or pay any benefit or amount to any such person.

 

9.10Public Announcements. Licensee and Licensor each agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transactions or any of the transactions
contemplated in this Agreement without the prior written consent of the other
party, except as may be required upon written advice of counsel to comply with
applicable laws or regulatory requirements after consulting with the other party
hereto and seeking their reasonable consent to such announcement.

 

9.11Employment Agreements. Between the date of this Agreement and the Closing
Date, Licensor will have made necessary arrangements on substantially the same
terms as of the date of this Agreement to employ all of the hourly and salaried
employees of Licensor reasonably necessary to operate such business
substantially as presently operated. Licensor agrees to provide copies of all
such agreements and arrangements that evidence such employment at or prior to
Closing.

 

10.CLOSING of the option

 

10.1Closing of the Option. The Closing shall take place on the Closing Date at
the offices of the lawyers for Licensee or at such other location as agreed to
by the parties. Notwithstanding the location of the Closing, each party agrees
that the Closing may be completed by the exchange of undertakings between the
respective legal counsel for Licensor and Licensee, provided such undertakings
are satisfactory to each party’s respective legal counsel.

 

10.2Closing Deliveries of Licensor and the Shareholder. At Closing, Licensor and
the Shareholder will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Licensee:

 



 

- 25 -

 

(a)copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Licensor evidencing approval of this Agreement and the
Transactions or any of the transactions contemplated in this Agreement;

 

(b)if the Shareholder appoints any person, by power of attorney or equivalent,
to execute this Agreement or any other agreement, document, instrument or
certificate contemplated by this agreement, on behalf of the Shareholder, a
valid and binding power of attorney or equivalent from the Shareholder;

 

(c)physical share certificates, if issued at the sole discretion of the
Licensee, representing the Shares;

 

(d)all certificates and other documents required by Sections 5 and 8.1 of this
Agreement;

 

(e)all certificates, consents and necessary documents to the cancellation of the
Licensee Shares of the Shareholder to effect Section 8.1(k) of this Agreement;

 

(f)all required consents of interested third parties;

 

(g)all certificates, stock powers, and other documents required for the
cancellation or consolidation of a sufficient amount of Licensee common shares
to comply with Section 8.1(l) herein;

 

(h)the Licensor Documents and any other necessary documents, each duly executed
by Licensor, as required to give effect to the Transactions or any of the
transactions contemplated in this Agreement; and

 

(i)copies of all agreements and arrangements required by Section 9.11 of this
Agreement.

 

10.3Closing Deliveries of Licensee. At Closing, Licensee will deliver or cause
to be delivered the following, fully executed and in the form and substance
reasonably satisfactory to Licensor:

 

(a)copies of all resolutions and/or consent actions adopted by or on behalf of
the board of directors of Licensee evidencing approval of this Agreement and the
Transactions or any of the transactions contemplated in this Agreement;

 

(b)physical share certificates, if issued, pursuant to the exercise of the
Option and the delivery of the Purchase Price;

 

(c)all certificates and other documents required by Section 8.2 of this
Agreement; and

 

(d)the Licensee Documents and any other necessary documents, each duly executed
by Licensee, as required to give effect to the Transactions or any of the
transactions contemplated in this Agreement.

 

10.4Delivery of Financial Statements. On or before June 30, 2015, the Licensor
will have delivered to Licensee the Licensor Financial Statements and financial
statements for the most recently completed interim period in respect of the
Licensor Accounting Date.

 



 

- 26 -

 

11.TERMINATION

 

11.1Termination. This Agreement prior to the Closing Date or the License may be
terminated at any time hereby by:

 

(a)mutual written agreement of the Licensee and the Licensor;

 

(b)the Licensee, if there has been a material breach by the Licensor or any of
the Shareholder of any material representation, warranty, covenant or agreement
set forth in this Agreement on the part of the Licensor or the Shareholder that
is not cured, to the reasonable satisfaction of the Licensee, within ten
business days after notice of such breach is given by Licensee (except that no
cure period will be provided for a breach by the Licensor or the Shareholder
that by its nature cannot be cured);

 

(c)the Licensor, if there has been a material breach by the Licensee of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of the Licensee that is not cured by the breaching party,
to the reasonable satisfaction of the Licensor, within ten business days after
notice of such breach is given by the Licensor (except that no cure period will
be provided for a breach by the Licensee that by its nature cannot be cured); or

 

(d)the Licensee or the Licensor if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transactions or transactions contemplated by this Agreement has become final and
non-appealable.

 

11.2Effect of Termination. In the event of the termination of this Agreement or
the License as provided in Section 11.1 of this Agreement, this Agreement will
be of no further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations.

 

12.INDEMNIFICATION, REMEDIES, SURVIVAL

 

12.1Certain Definitions. For the purposes of this Article 12, the terms “Loss”
and “Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Licensee or Licensor
including damages for lost profits or lost business opportunities.

 

12.2Agreement of Licensor to Indemnify. Licensor will indemnify, defend, and
hold harmless, to the full extent of the law, Licensee and its shareholders
from, against, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Licensee and its shareholders by reason of,
resulting from, based upon or arising out of:

 

(a)the breach by Licensor of any representation or warranty of Licensor
contained in or made pursuant to this Agreement, any Licensor Document or any
certificate or other instrument delivered pursuant to this Agreement; or

 



 

- 27 -

 

(b)the breach or partial breach by Licensor of any covenant or agreement of
Licensor made in or pursuant to this Agreement, any Licensor Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

12.3Agreement of the Shareholder to Indemnify. The Shareholder will indemnify,
defend, and hold harmless, to the full extent of the law, Licensee and its
shareholders from, against, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Licensee and its shareholders
by reason of, resulting from, based upon or arising out of:

 

(a)the breach by the Shareholder or Licensor of any representation or warranty
of the Shareholder or Licensor contained in or made pursuant to this Agreement,
any Licensor Document or any certificate or other instrument delivered pursuant
to this Agreement; or

 

(b)the breach or partial breach by the Shareholder or Licensor of any covenant
or agreement of the Shareholder or Licensor made in or pursuant to this
Agreement, any Licensor Document or any certificate or other instrument
delivered pursuant to this Agreement.

 

12.4Agreement of Licensee to Indemnify. Licensee will indemnify, defend, and
hold harmless, to the full extent of the law, Licensor and the Shareholder from,
against, for, and in respect of any and all Losses asserted against, relating
to, imposed upon, or incurred by Licensor and the Shareholder by reason of,
resulting from, based upon or arising out of:

 

(a)the breach by Licensee of any representation or warranty of Licensee
contained in or made pursuant to this Agreement, any Licensee Document or any
certificate or other instrument delivered pursuant to this Agreement; or

 

(b)the breach or partial breach by Licensee of any covenant or agreement of
Licensee made in or pursuant to this Agreement, any Licensee Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

13.MISCELLANEOUS PROVISIONS

 

13.1Effectiveness of Representations; Survival. Each party is entitled to rely
on the representations, warranties and agreements of each of the other parties
and all such representation, warranties and agreement will be effective
regardless of any investigation that any party has undertaken or failed to
undertake. Unless otherwise stated in this Agreement, and except for instances
of fraud, the representations, warranties and agreements will survive the
Closing Date and continue in full force and effect until one year after the
Closing Date.

 

13.2Further Assurances. Each of the parties hereto will co-operate with the
others and execute and deliver to the other parties hereto such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other party hereto as necessary to carry out,
evidence, and confirm the intended purposes of this Agreement.

 

13.3Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties.

 

13.4Expenses. Licensee will bear all costs incurred in connection with the
preparation, execution and performance of this Agreement, the Transactions and
any of the transactions contemplated in this Agreement, including all fees and
expenses of agents, representatives, legal and accountants.

 



 

- 28 -

 

13.5Entire Agreement. This Agreement, the schedules attached hereto and the
other documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 

13.6Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses (or
at such other address for a party as will be specified by like notice) on the
first page of this Agreement.

 

All such notices and other communications will be deemed to have been received:

 

(a)in the case of personal delivery, on the date of such delivery;

 

(b)in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 

(c)in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

 

(d)in the case of mailing, on the fifth business day following mailing.

 

13.7Headings. The headings contained in this Agreement are for convenience
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

 

13.8Benefits. This Agreement is and will only be construed as for the benefit of
or enforceable by those persons party to this Agreement.

 

13.9Assignment. This Agreement may not be assigned (except by operation of law)
by any party without the consent of the other parties.

 

13.10Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed therein.

 

13.11Independent Legal Advice. The Licensor or the Shareholder acknowledge that:

 

(a)W.L. Macdonald Law Corporation received instructions from the Licensee and
does not represent the Licensor or the Shareholder;

 

(b)the Licensor or the Shareholder have been requested to obtain its own
independent legal advice on this Agreement prior to signing this Agreement;

 

(c)the Licensor or the Shareholder have been given adequate time to obtain
independent legal advice;

 

(d)by signing this Agreement, the Licensor or the Shareholder confirm that each
fully understand this Agreement; and

 

(e)by signing this Agreement without first obtaining independent legal advice,
the Licensor or the Shareholder waive their respective right to obtain
independent legal advice.

 



 

- 29 -

 

13.12Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

 

13.13Gender. All references to any party will be read with such changes in
number and gender as the context or reference requires.

 

13.14Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the State of Nevada, then such action may be taken
or right may be exercised on the next succeeding day which is not a Saturday,
Sunday or such a legal holiday.

 

13.15Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

13.16Fax and PDF Execution. This Agreement may be executed by delivery of
executed signature pages by fax or PDF document via Email and such execution
will be effective for all purposes.

 

13.17Relationship between the Parties. The relationship between Licensor and
Licensee under this Agreement is that of independent contractors and nothing in
this Agreement shall be deemed to create a relationship of joint venture,
partnership or agency between the Parties or constitute any Party the partner,
agent or legal representative of the other.

 

 

 

[THIS PART INTENTIONALLY LEFT BLANK]

  

 

 

 

- 30 -

 

Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

AQUA POWER SYSTEMS INC.


 

 







Per: /s/ Jeffrey Alt     Name: Jeffrey Alt     Title: Director  

 



 

AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

 



Per: /s/ Tadashi Ishikawa     Name: Tadashi Ishikawa     Title: President and
Director  

 

 



Signed, sealed and delivered by   )     TADASHI ISHIKAWA in the presence of:   )
        )       )     Signature of Witness   )         ) /s/ Tadashi Ishikawa  
              ) TADASHI ISHIKAWA     )     Name of Witness   )         )    

 

 

 

 

 

Schedule 1

TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

  

 

 

Name

Number of Shares of Licensor held as of the date of this Agreement 1. Tadashi
Ishikawa 9,890   Total shares issued and outstanding of the Licensor: 9,890

 

 

 

 

Schedule 2

TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

DIRECTORS AND OFFICERS OF LICENSOR

Directors:

 

1.Tadashi Ishikawa.

 

2.Yoshiaki Hasebe.

 

Officers:

 

1.Tadashi Ishikawa – President.

 

2.Yoshiaki Hasebe – Chief Engineer.       1.

  



 

 

 

 

Schedule 3

TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

DIRECTORS AND OFFICERS OF LICENSEE

 

Directors:

 

1.Tadashi Ishikawa.

 

2.Jeffrey Alt.

 

Officers:

 

1.Tadashi Ishikawa – President, Chief Executive Officer, Chief Financial
Officer, Secretary and Treasurer.

 

 

 

 

Schedule 4

TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

LICENSOR MATERIAL LEASES, SUBLEASES, CLAIMS, CAPITAL EXPENDITURES,
TAXES AND OTHER PROPERTY INTERESTS

 

    Lease Company Contract Number 1. Office copier KONIKA MINOLTA Japan Business
Lease 1021-0970-5800-00 2. Office telephone NEC Capital Solution Not available
3. Office (2-7-17 Morimoto cho, Ota-ku, Tokyo) Degawa Suisan Not available

 



 

 



 

Schedule 5

TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

LICENSOR INTELLECTUAL PROPERTY

 

  Country: Title of Property: Aqua Power Reference Number: Description: Filing
Date: 1. Japan Water Battery 2008-8180U Water battery adapted to generate large
amount of electricity by having enlarged area contacting with water in an inner
circumference surface of a negatively electrode cylinder. 11/21/2008 2. Japan
Water Battery for Supplying Low Current 2009-3895U Water battery for supplying
low current adapted to be readily positioned in a socket. 6/9/2009 3. Japan
Boost Circuit 2009-6313U Boosting Circuit capable of boosting power supply
voltage of a power supply battery and realizing low power consumption current
with a  relatively simple and low cost structure. 9/3/2009 4. Japan Water
Battery 2009-4737U Water battery adapted to generate electricity by having an
enlarged electrochemical area. 7/8/2009 5. Japan Water Battery 2009-3896U Water
battery having a high generating efficiency and being unlikely to be broken in
part during use. 6/9/2009 6. PCT Water Battery 2009-3896U-PCT
(Not entered into National Phase) N/A 6/9/2009

 



 

 

 

7. Japan Water Battery 2010-88994 Water battery that is thin and small that can
generate a predetermined electromotive force with slight amount of water supply.
4/7/2010 8. Japan Water Battery and Method for Making the Same 2010-160142 Water
battery which can carry predetermined electromotive force by supply of small
amount of water, and it relatively thin. 7/14/2010 9. Japan Water Battery
2010-160132 Water battery which can generate predetermined electromotive force
by supplying a small amount of water and is relatively thin and small. 7/14/2010
10. Japan Liquid Detection Apparatus 2011-29212 Withdrawn - Does not exist
2/14/2011 11. Japan Liquid Detection System 2011-286603 Liquid detection system
with simpler and more compact structure, with self electric power generation
function and capable of more accurately detecting leakage of liquid. 12/27/2011
12. Japan Water Battery 2012-136386 Water battery capable of easily switching on
and off an electromotive forces by changing direction arrangement. 6/15/2012 13.
Japan Water Battery 2012-261719 Water battery capable of generating electricity
at one push of a button without pouring water into an inlet as first step.
11/29/2012 14. Japan Air Magnesium Battery 2012-276235 Air magnesium battery
with excellent water repellency, air permeability and leakage preventing
properties and capable of reaching peak discharging reaction and constant amount
of electric current for relatively long time. 12/18/2012 15. Japan Air Magnesium
Battery 2013-13684 Air magnesium battery capable of switching on power supply by
connecting a cap and switching off by releasing a cap. 1/28/2013

 



 

 

 

16. Japan Air Magnesium Battery and Electric Supply Apparatus Using the Same
2013-13724 Air magnesium battery with relatively small distance between an anode
and cathode, being capable of containing a relatively large amount of reaction
liquid and generating certain amount of electricity for a certain time in
constant manner and an electric supply appartus using the air magnesium batter
1/28/2013 17. Japan Air Magnesium Battery 2013-267982 Air magnesium battery
being excellent in water repellency, air permeability and leakage preventing
properties and captable of reaching the peak of discharging reaction and
discharging a constant amojnt of electric current for a relatively long time.
12/25/2013 18. Japan Air Magnesium Battery 2014-91711
(divisional appl. of 2013-267982) N/A 4/25/2014 19. PCT Liquid Holding Container
Provided w/ Sensor & Liquid Quantity Measuring System 10-0701-PCT Liquid
quantity measuring system having a liquid holding container, which is provided
with a sensor that detects that a predetermined quantity of a liquid is
contained, and a relatively simple structure for measuring the liquid quantity
8/13/2010 20. Japan Liquid Holding Container Provided w/ Sensor & Liquid
Quantity Measuring System 10-0701-PCT-JP Liquid quantity measuring system having
a liquid holding container, which is provided with a sensor that detects that a
predetermined quantity of a liquid is contained, and a relatively simple
structure for measuring the liquid quantity 8/13/2010

 



 

 

 

21. China Liquid Holding Container Provided w/ Sensor & Liquid Quantity
Measuring System 10-0701-PCT-CN
　（出願中止） Liquid quantity measuring system having a liquid holding container,
which is provided with a sensor that detects that a predetermined quantity of a
liquid is contained, and a relatively simple structure for measuring the liquid
quantity 8/13/2010 22. USA Liquid Holding Container Provided w/ Sensor & Liquid
Quantity Measuring System 10-0701-PCT-US
　（出願中止） Liquid quantity measuring system having a liquid holding container,
which is provided with a sensor that detects that a predetermined quantity of a
liquid is contained, and a relatively simple structure for measuring the liquid
quantity 8/13/2010 23. EU Liquid Holding Container Provided w/ Sensor & Liquid
Quantity Measuring System 10-0701-PCT-EP
　（出願中止） Liquid quantity measuring system having a liquid holding container,
which is provided with a sensor that detects that a predetermined quantity of a
liquid is contained, and a relatively simple structure for measuring the liquid
quantity 8/13/2010 24. PCT Liquid Leakage Detection System 10-0702-PCT Liquid
Leakage Detection System 8/13/2010 25. Japan Liquid Leakage Detection System
10-0702-PCT-JP Liquid Leakage Detection System 8/13/2010 26. China Liquid
Leakage Detection System 10-0702-PCT-CN Liquid Leakage Detection System
8/13/2010 27. USA Liquid Leakage Detection System 10-0702-PCT-US Liquid Leakage
Detection System 8/13/2010 28. EU Liquid Leakage Detection System 10-0702-PCT-EP
Liquid Leakage Detection System 8/13/2010

 



 

 

 

29. PCT Liquid Detection Apparatus 11-0101-PCT Liquid detection device where
liquid leakage can be detected and reported to exterior without need for
exterior power. 2/18/2011 30. Japan Liquid Detection Apparatus 11-0101-PCT
Liquid detection device where liquid leakage can be detected and reported to
exterior without need for exterior power. 2/18/2011 31. Taiwan Liquid Detection
Apparatus 11-0101-TW Liquid detection device where liquid leakage can be
detected and reported to exterior without need for exterior power. 2/18/2011 32.
USA NoPoPo 2009-17-US NoPoPo USA Trademark 12/9/2009 33. EU NoPoPo 2009-03-CTM
NoPoPo Europe Trademark 12/11/2009 34. JP AQUPA SL25T050 AQUPA Japan Trademark
12/25/2013

 



 

 

 



Schedule 6

TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

LICENSOR (AND SUBSIDIARIES) MATERIAL CONTRACTS

 

  With: Dated: Material Terms/Description: 1. Yamazen Corporation October 3,
2013 Basic Distribution Agreement 2. Nippon Valqua December 2012 Basic
Co-development Contract 3.       4.      

 

 

 

 



 

Schedule 7


TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

LICENSOR EMPLOYMENT AGREEMENTS AND ARRANGEMENTS

 

As of the date of this Agreement, the following hourly and salaried employees of
Licensor are reasonably necessary to operate the business of Licensor as
substantially presently operated:

 

  Name of Party Date of Agreement 1.  Yasuo Morimoto  April 1, 2012 2. Yuri
Kommo December 18, 2014 3.     4.     5.     6.     7.    

 



 

 



 

Schedule 8


TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

SUBSIDIARIES

 

Licensee:

 

Name: Jurisdiction: Stoneville Solar, LLC North Carolina limited liability
company established on December 14, 2010.

 

 

Licensor:

 

Name: Jurisdiction: Percentage Owned None.    

 



 

 

 

Schedule 9


TO THE SHARE PURCHASE AGREEMENT AMONG

AQUA POWER SYSTEMS INC., AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA, AND THE
SHAREHOLDER OF AQUA POWER SYSTEM JAPAN KABUSHIKI KAISHA

 

PRODUCTS

 

1.Batteries

 

The NoPoPo was Aqua Power’s first product, launched in 2009. The water activated
1.5 V AA batteries can power LED flashlights, mini lanterns and portable radios
and has a shelf life of 20 years (dry cell battery is less than three years).
They are made up of manganese dioxide (+) and magnesium alloy (-).

 

2.Lighting Products

 

Aqua Power has developed cutting edge lighting products using their RMAF system
technology. The products can be broken into four categories: Lanterns,
Flashlights, Speciality Lighting Products and Power Bars.

 

The diagram shows the basic functioning of the technology behind the lighting
products.

 

3.Lanterns

 

A magnesium fuel bolt provides determined hours of illumination, making these
lanterns ideal for off-grid lighting for disaster response, camping, remote
worksites, and marine use. An on-off switch starts – and stops – the chemical
reaction that generates electricity to power the lantern. The magnesium bolt is
easily replaced – a see-though bottom indicates when a replacement is needed.
Yamazen currently distributes the production ready lanterns in Japan.

 

The table below provides the estimated product specifications for the Aqua Power
lanterns, marketed under the Aqupa brand in Japan.

 

PRODUCT HOURS LUMENS POWER WEIGHT SIZE RETAIL PRICE (est) STAGE Aqupa Lamp 210
80 hrs 2,000 1.5 V 350g 215x95x95 mm $25.00 Available in Stores Aqupa Lamp 250
120 hrs 3,500 1.5 V 630g 255X110x110 mm    $30.00 Available in Stores Lantern
with Aqua Power AA Battery 80 hrs N/A 1.5 V N/A 255X110x110 mm     $25.00 In
Development Home Use Lantern – Dual USB Charger 80 hrs N/A 3.0V N/A 250x250x150
mm   $42.00 In Development Developing Nation Lantern with Phone Charger 80 hrs
N/A 3.0V N/A 255X110x110 mm $21.00 In Advanced Development  

 



 

 

 

The Aqupa Lamps 210 and 250 are stand up light sources (lanterns). The Lantern
using Aqua Power AA Battery is a modified version of the Aqupa Lamp 250 to have
a lower price. The Home Use Lantern is an upgraded Aqupa Lamp 250 with higher
current, which provides up to 2A power.

 

4.Flashlights

 

The Company has currently developed three flashlights and flashlight hybrids
which are expected to go into production over the next year.

 

The following table provides the expected product specifications:

 

PRODUCT HOURS LUMENS POWER WEIGHT SIZE RETAIL PRICE (EST) STAGE OMUSUBI-Kun 90
hrs 1,500 1.5 V 350g 200X60x55 mm   US$20.50 In Development Aqupa Flash 90 hrs
1,500 1.5 V 350g 180X50x55 mm     US$20.50 In Development   Aqupa Flash/Lantern
90 hrs 1,500 1.5 V 350g 187X197x50 mm US$26.00 In Development

 

The OMUSUBI-Kun is a flashlight with rolling switch; the light comes on when the
flashlight is rotated one way, and turns off when rotated the other. The Aqupa
Flash/Lantern can be used as either a handheld or stand up light source.

 

5.Speciality Lighting Products

 

Aqua Power has developed several speciality lighting products to suit the needs
of particular customers and industries. The following table depicts proposed
product specifications of the speciality lighting products currently being
developed:

 

PRODUCT HOURS LUMENS POWER WEIGHT SIZE RETAIL PRICE (EST) STAGE Mining Industry
Flash Light 80 hrs N/A 1.5V N/A N/A US$15.50 In Development. Car and Boat
Light/Battery 80 hrs N/A 3.0V N/A N/A US$50.00 In Development. Mountaineering &
Outdoor Recreation Light 80 hrs N/A 1.5V N/A N/A US$12.50 In Development.

 

 



 

 

 

The Mining Industry Flashlight is to be used by workers in underground mining
operations where safety is a top priority. The Car and Boat Light/Battery is
being designed to be a light source as well as electricity source to be used in
cars and boats. The Mountain Climbing & Outdoor Recreation light is to be used
as a light source for both markets.

 

6.Lighting Products: Power Bars

 

The Aqupa Power Bars are magnesium rods that provide the power source for the
Lanterns and Flashlights. The magnesium rod is easily replaced and range in size
from 130 x 25 mm to 102 x 30 mm. The Power Bars currently retail from between
US$7.90 to $8.30.

 

7.Power Supply Equipment

 

Aqua Power’s R&D team is currently developing a number of power supply equipment
products of increasing power output, physical size and cost.

 

8.First Generation Portable Power Plant

 

The first generation portable power plant was originally designed specifically
for the Government of Mexico as a back-up power plant for disaster situations.
In September 2011, 510 units were sold to the City of Sonora. Based upon the
water battery technology used in the NoPoPo batteries, it is made to order for
specific customers. It will last approximately 240 hours and generates 15-19V DC
/ 100-220 AC with an estimated price of US$1,120.

 

9.Handheld Power Supply Equipment

 

The small sized power charger is designed to be handheld using RMAF technology.
Its estimated output is approximately 80 hours of electricity at up to 3.0 V.
The small size – 150 mm (L) X 150 mm (W) X 80 mm (D) -- and lightweight of 350
grams make it a great handheld charger for laptops. The Handheld Power Supply
Equipment will be ready for production over the next year and the retail price
is estimated to be US$170.

The Company anticipates the launch of the Handheld Power Supply Equipment will
be very well received in Japan especially given the recent past history of
Furukawa Battery Co. Ltd’s announcement in September 2014.

 



 

 

 

10.Small (2-3A) Power Supply Equipment

 

Using RMAF technology, the small sized power plant is designed outdoor and home
use to power digital equipment. Its estimated output is 8 hours of electricity
per day for 14 days at up to 2-3A with voltage of 15 to 19V DC. The unit can
convert to 100 or 220 AC and is refuelled using the magnesium bolt. The small
size – 20 cm (L) X 15 cm (W) X 15 cm (H) -- and lightweight of 1.8 kg make it
highly portable and easily stored. The Small (2-3A) Power Supply Equipment can
be ready over the next year; the estimated retail price is US$420.

 

11.Medium (5A) Power Supply Equipment

 

Based on RMAF technology, the medium sized power plant is designed outdoor and
home use. Its estimated output of electricity is 8 hours a day for 14 days at up
to 5A with voltage of 22.5V DC. The unit can convert to 100 or 220 AC and is
refuelled using the magnesium bolt. The small size – 28 cm (L) X 13.5 cm (W) X
16.5 cm (H) -- and lightweight of 3.5 kg make it highly portable and easily
stored. The unit can be ready for production within a year; the estimated retail
price of $920.

 

Example Design Drawings for Medium and X-Large Power Supply Equipment:

 

12.Large (10A) Power Supply Equipment

 

The large sized power plant is designed outdoor and home use and was designed
using RMAF technology. Its estimated output of electricity is 8 hours a day for
14 days at up to 10A with voltage of 22.5V DC. The unit can convert to 100 or
220 AC and is refuelled using the magnesium bolt. The small size -- 28 cm (L) X
13.5 cm (W) X 16.5 cm (H) – and lightweight make it easy to move and store. The
estimated retail price is US$1,250.

 

13.X-Large (30A) Power Supply Equipment

 

This unit is designed to power a home or be used for other purposes, such as an
electric vehicle charging station. It uses RMAF magnesium plate technology and
is estimated to be able to generate up to 30 amps / 37.5 V AC. The compact size
1 m (L) x 1m (W) x 1m also makes it relatively portable and storable. The
estimated retail price is $1,585.

 

14.Power Supply Equipment Exchange Power Bars

 

The Power Supply Equipment power bars last up to 112 hours (8 hours a day for 14
days).

 

POWER SUPPLY UNIT ESTIMATED RETAIL PRICE Small (2-3A) $40.00 Medium (5A) $66.00
Large (10A) $133.00 X-Large (30A) $168.00

 

 

 

